JOHNSON, J.
Claimant appeals from the decision of the Employment Appeals Board denying her unemployment compensation on the ground that she voluntarily left work without good cause. Claimant maintained that she left work for good cause because she was denied a promotion by her employer on the basis of her sex. The referee found otherwise and the Board adopted the referee’s decision. There is substantial evidence to support the referee’s decision. Claimant’s other assignment does not warrant discussion.
Affirmed.